SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported: December 9, 2010 ENSURGE, INC. (Exact name of registrant as specified in charter) NEVADA 33- 03275 87-0431533 (State or other jurisdiction (Commission (IRS employer of incorporation) file number) identification no.) 2825 E. Cottonwood Parkway, Suite 500 Salt Lake City, Utah 84121 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (801) 990-3457 Item 3.02 Unregistered Sale of Equity Securities Effective December 9, 2010, the Company accepted private placement funds from accredited investors.A total of $500,000 was received in exchange for units consisting of one million (1,000,000) shares of the Company’s common stock, plus five hundred thousand (500,000) warrants with an exercise price of $1.00.The warrants are exercisable over a term of five years.All investors were “accredited investors.” The Company has approximately 28.5 million shares common stock issued and outstanding. The Company believes the sale of the units are exempt from registration, pursuant to Section 4(2) of the Securities Act of 1933 (as amended), as a private transaction not involving a public offering as well as Regulation D, Rule 506. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit10.1Securities Purchase Agreement Exhibit 10.2Common Stock Purchase Warrant Exhibit 10.3Registration Rights Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENSURGE, INC. Date: December 9, 2010 By/s/ Jeff A. Hanks Jeff A. Hanks Chief Financial Officer
